DISMISS and Opinion Filed April 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00847-CV

                 IN THE INTEREST OF N.K.R.M., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-20137

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      Stating he no longer desires to pursue this appeal, appellant has filed a motion

to voluntarily dismiss. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and

dismiss the appeal. See id.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
200847F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF N.K.R.M.,                On Appeal from the 256th Judicial
A CHILD                                     District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-17-20137.
No. 05-20-00847-CV                          Opinion delivered by Justice Smith,
                                            Justices Molberg and Goldstein
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Ashley Rehn recover her costs, if any, of this
appeal from appellant Kenneth Moon.


Judgment entered April 5, 2021.




                                      –2–